Citation Nr: 1811900	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for an appendectomy scar.  


REPRESENTATION

Veteran represented by:  New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1991 to December 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for an appendectomy scar, rated 0 percent, effective in April 2010.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  

At the hearing before the Board the Veteran represented himself.  He has since (in November 2017) designated as his representative the organization listed on the preceding page.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with a claim of service connection for an appendectomy, which was filed in April 2010, the Veteran underwent a VA examination in July 2011.  The examination disclosed an appendectomy scar that was hypopigmented, well-healed, and without pain on palpation.  It also showed no breakdown of the skin or edema.  At that time, the Veteran complained of pressure and pulling at the site of the scar, especially when he walked up the stairs.  He also reported that he did not exercise due to the sensation of the pressure/pulling.  Following the grant of service connection for the appendectomy scar, the Veteran underwent another VA examination to assess the scar in May 2015.  At that time, his scar, measuring 8 cm. by 0.1 cm., was well-healed and asymptomatic.  There was also no loss of underlying tissue, no adherence to tissue, no muscle wall weakness, and no functional impairment.  The diagnosis was superficial, nontender, and nonpainful scar in the right lower abdomen.  

At a Board hearing in October 2016, the Veteran's description of his scar differed from that portrayed by the VA examiners.  He said any strenuous activity caused pains on his right side (at or near the appendectomy site ), which were not felt on the opposite side.  When his muscles tightened up on the right side he felt sharp pains similar to a "charley horse," like "something's tearing apart."  He said that there was a certain way he sat down to compensate for the feeling in his right abdomen; that he was unable to put any stress on his right side at all; that his right side did not feel the same as the left side; that there were certain things he was unable to do on account of his abdominal muscles never being the same; and that his muscles were not painful if he was in a relaxed state.  

In view of his hearing testimony, it appears that the Veteran's disability has either worsened or was incompletely evaluated in 2011 and 2015.   Accordingly, another examination to assess the disability is necessary.  

The case is REMANDED for the following :

1.  The AOJ should arrange for the Veteran to undergo a VA examination by an appropriate physician to determine the current severity of his service-connected appendectomy scar .  The examiner must review the record in conjunction with the examination, to include the Veteran's hearing testimony and this remand, to understand the Veteran's specific complaints regarding this disability.  

The examiner should provide an accurate and fully descriptive assessment of all symptoms, and should comment upon the frequency or severity of the symptoms and their impact on his functioning, to include as follows:  

(a).  Describe whether the scar is associated with underlying soft tissue damage (i.e., deep), nonlinear, painful, and/or unstable (i.e., frequent loss of covering of skin over the scar); 

(b).  If the scar is adherent to underlying tissue, explain how such adherence is discerned;

(c).  Describe all objective evidence of impairment of function, particularly with strenuous activity or lifting; and

(d).  Identify and describe any related muscle or nerve impairment, including the specific muscle group and/or nerve(s) affected, and explain the basis for any findings of such impairment.  If none is found, specifically so indicate.

2.  The AOJ should then review the record and readjudicate the claim seeking a compensable rating for the appendectomy scar.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board  for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

